The General Term having affirmed the judgment of the Special Term, the facts found by the court are the facts upon which the judgment appealed from must be reviewed and determined.
At the death of the testator, the legacy to plaintiff had become absolute and fixed; its amount and day of payment certain; and hence it was not an expectancy or reversionary instrument, uncertain in amount or otherwise, but a fixed, definite right, as capable of being assigned and transferred as a bond and mortgage; and, therefore, in the absence of fraud or undue influence, the sale of such property at an inadequate price, is not a case within the equity rule which enables this court to relieve expectant heirs and reversioners from disadvantageous bargains. The mere fact that the plaintiff was a legatee, and the subject of sale a legacy, is not, of itself, sufficient to bring the case within the aforesaid equity rule. Yet that was the ground on which the court below claimed jurisdiction and based its decision. It said, in substance, as dealings of heirs in reference to their expectancies, and reversioners and remainder-men in reference to their vested property, are subjects of special protection by courts of equity, so the plaintiff in this case stands in a like predicament as a reversioner *Page 395 
dealing with the reversion, and the case is within the same rule, and the plaintiff entitled to the same protection. Peacock v.Evans (16 Vesey, 512), was cited as authority for that position; but that case, unlike this, was to set aside the sale of a mere expectancy, made by a person approaching near to an incapacity to contract; and was for the sale of an expectancy for £ 500, worth at least £ 1,200, although its true legal value was uncertain, and even in that case, the master of the rolls said, "no difficulty could have arisen in the case, if it had not been that of an expectant heir dealing for his expectancy during his father's life; to that class of persons this court seems to have extended a degree of protection approaching nearly to an incapacity to bind themselves by any contract."
The rule stated in Peacock v. Evans, will not be questioned, when applied to a case within the principle which governs it. But the present case is not within that rule. It lacks essential elements which authorize a court to take cognizance and intervene in the protection of an heir or reversioner, when dealing with an expectancy or reversion.
It was said on behalf of the plaintiff, that the rule inPeacock v. Evans was recognized in Dunn v. Chambers (4 Barb., 376). That is so, but the law applicable to cases like the present is also stated thus: "It is not enough to induce a court of equity to interfere that a bargain is hard and unreasonable. Every man is presumed to be capable of managing his own affairs, and whether his bargains are wise or unwise, is not ordinarily a legitimate subject of inquiry in a court of either legal or equitable jurisdiction. No principle is better settled than that mere inadequacy of price does not form a distinct ground of equitable relief."
There are cases where there is no positive evidence of fraud, and yet the inequality of the bargain is so gross that the mind cannot resist the inference that it was improperly obtained, as in the case of Dunn v. Chambers (supra), where the property was assigned for one-ninth its value, only a part of which was paid. "In such cases, a court of equity *Page 396 
avoids the bargain, not merely on account of its gross inequality, but because such inequality furnishes the most `vehement presumption of fraud.'"
But this was no such case. The inequality of the bargain in this case was not so gross as to establish the presumption of fraud. The sum paid was about three-fourths of the nominal value of the property; and this in the absence of all actual fraud and undue influence. The purchase being made upon the repeated solicitation of the plaintiff, does not bring the case within the rule which enables a court of equity to afford a party relief from his improvident bargains.
Upon the facts, as found, the only ground upon which the plaintiff can ask the court for relief from his bargain was the inadequacy of the price for which he sold his legacy. As I have before said, there is no general rule of equity which relieves a party from hard and unreasonable bargains after they become executed, merely because they are such. On the contrary, mere inadequacy is not a sufficient ground for avoiding a sale, unless the inadequacy is so gross as to afford presumptive evidence of actual fraud, Osgood v. Franklin (2 John. Ch. Rep., 1), or is attended with actual fraud, surprise, ignorance, mistake, delusion, or imbecility of mind; none of which are claimed in this case. Caveat emptor applies both in courts of law and equity. (Seymour v. Delaney, 3 Cowen, 452.)
I think the judgments below were wrong, and should be reversed.
All the judges concurring, except MASON, J., who was for affirmance.
Judgment reversed. *Page 397